DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-13, 18, 20-26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (# US 2005/0090579).
Zhu et al. discloses:
1. An inkjet ink composition (see Abstract) comprising: 
(a) an acidic resin  (see Abstract) with an inherent acid value of at least about 25 mg KOH/g (50 to 250 mg KOH/g; [0016]);
(b) a non-volatile organic acid neutralizing agent present at up to about 10% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]); 
(c) one or more volatile organic solvents ([0012]-[0014]); and 
(d) one or more colorants ([0011]).
Given that the Zhu et al. reference discloses a range of acid value and acid neutralizing agent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
2. The inkjet ink composition of claim 1, which is resistant to overcoating (form a durable printed message that resists damage from condensation of moisture and/or resists smearing or damage; [0019]).
3. The inkjet ink composition of claim 1, wherein the acidic resin has an acid number of 50 mg KOH/g (50 to 250 mg KOH/g; [0016]).
4. The inkjet ink composition of claim 1, wherein the acidic resin has an acid number of 100 mg KOH/g (100 to 200 mg KOH/g; [0016]).
5. The inkjet ink composition of claim 1, wherein the acidic resin is a homopolymer or copolymer ([0017]).
6. The inkjet ink composition of claim 1, wherein the acidic resin is an acrylic resin ([0017]).
7. The inkjet ink composition of claim 6, wherein the acidic resin polymer consists of monomers selected from the group consisting of acrylic acid, methacrylic acid, an alkyl acrylate, a hydroxyalkyl methacrylate, styrene, and vinyl acetate ([0017]).
11. The inkjet ink composition of claim 1, wherein the organic acid neutralizing agent is present at up to about 5% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]).
12. The inkjet ink composition of claim 1, wherein the organic acid neutralizing agent is present at up to about 3% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]).
13. The inkjet ink composition of claim 1, wherein the organic acid neutralizing agent is selected from the group consisting of a quaternary ammonium hydroxide, an alcohol amine, an aromatic amine, a heterocyclic nitrogen compound, and an alkyl amine ([0019]-[0021]).
18. The inkjet ink composition of claim 13, wherein the quaternary ammonium hydroxide is selected from the group consisting of tetrabutyl ammonium hydroxide, tetramethyl ammonium hydroxide, tetraethylammonium hydroxide, and tetrapropyl ammonium hydroxide ([0022]-[0023]).
20. The inkjet ink composition of claim 1, wherein the one or more volatile organic solvents are present in an amount at least 60% by weight of the ink composition (60 to 80%; [0013]).
21. The inkjet ink composition of claim 1, wherein water ([0015]), if present, is present in an amount of less than 5% by weight of the ink composition (1 to 20%; [0015]).
22. The inkjet ink composition of claim 1, wherein the one or more organic solvent is selected from the group consisting of a C1-C4 alcohol, a C3-C6 ketone, a C3-C6 ester, a C4-C8 ether, and any mixture thereof ([0012]).
23. The inkjet ink composition of claim 1, wherein the one or more organic solvent is selected from the group consisting of methyl ethyl ketone, methyl propyl ketone, methyl isopropyl ketone, n-propyl acetate, isopropyl acetate, n-butyl acetate, t-butyl acetate, methanol, ethanol, and propylene glycol monomethyl ether acetate ([0012]).
24. The inkjet ink composition of claim 1, wherein the one or more colorant is selected from one or more pigment ([0011]), one or more dye, or any combination thereof.
25. The inkjet ink composition of claim 24, wherein the one or more colorant is titanium dioxide ([0009]).
26. The inkjet ink composition of claim 25, which further comprises a colorant selected from the group consisting of C.I. Pigment Violet 23, C.I. Pigment Violet 34, C.I. Pigment Violet 35, C.I. Pigment Violet 37, C.I. Pigment Blue 15:3, C.I. Pigment Blue 15:4, C.I. Pigment Blue 80, C.I. Pigment Yellow 180, C.I. Pigment Yellow 151, C.I. Pigment Yellow 155, C.I. Pigment Yellow 139 ([0011]; [0043]), C.I. Pigment Black 7 and any mixture thereof.
28. A method of producing an overcoated printed mark comprising 
(a) printing by continuous inkjet a mark on a substrate using the inkjet ink composition of claim 1; 
(b) allowing the printed mark to dry; and 
(c) placing a coating of an overcoating over the printed mark ([0036]-[0040]).

Claim(s) 8-10, 14-17, 19 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (# US 2005/0090579) in view of Aruga et al. (# US 2007/0197685).
Zhu et al. discloses all the limitation of the inkjet ink except:
8. The inkjet ink composition of claim 1, wherein the acidic resin has a weight-average molecular weight of less than about 80,000 Daltons.
9. The inkjet ink composition of claim 1, wherein the acidic resin has an average molecular weight of less than about 50,000 Daltons.
10. The inkjet ink composition of claim 1, wherein the acidic resin has an average molecular weight of less than about 20,000 Daltons.
14. The inkjet composition of claim 1, wherein the acid neutralizing agent has a boiling point of at least 5° C.
15. The inkjet ink composition of claim 1, wherein the acid neutralizing agent has a boiling point of at least 100° C.
16. The inkjet ink composition of claim 1, wherein the acid neutralizing agent has a boiling point of at least 200° C.
17. The inkjet ink composition of claim 1, wherein the acid neutralizing agent has a boiling point of at least 300° C.
19. The inkjet ink composition of claim 13, wherein the alcohol amine is selected from the group consisting of triethanolamine, dimethylethanolamine, methanolamine, N-methylethanolamine, an ethanolamine, and diethanolamine.
27. The inkjet ink composition of claim 25, which further comprises a colorant selected from the group consisting of Orasol Pink 5BLG, Black RLI, Blue 2GLN, Red G, Yellow 2GLN, Blue GN, Blue BLN, Black CN, and Brown CR, Morfast Blue 100, Red 101, Red 104, Yellow 102, Black 101, Black 108, and any mixture thereof.
Aruga et al. teaches that to have the ink with excellent storage stability and high quality printing characteristics, the ink composition comprising:  
19. The inkjet ink composition of claim 13, wherein the alcohol amine is selected from the group consisting of triethanolamine, dimethylethanolamine, methanolamine, N-methylethanolamine, an ethanolamine, and diethanolamine ([0244]).
27. The inkjet ink composition of claim 25, which further comprises a colorant selected from the group consisting of Orasol Pink 5BLG, Black RLI, Blue 2GLN, Red G, Yellow 2GLN, Blue GN, Blue BLN, Black CN, and Brown CR, Morfast Blue 100, Red 101 ([0224]), Red 104 ([0231]), Yellow 102, Black 101, Black 108, and any mixture thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Zhu et al. by the aforementioned teaching of Aruga et al. in order to have the ink with excellent storage stability and high quality printing characteristics.

With respect claims 8-10 & 14-17, Zhu et al. discloses exactly same acidic resin (Acrylic resin)  and neutralizing agent as applicant discloses in their own specification. The molecular weight and boiling point is property of the material, which constant to the material. Therefore, the Acrylic resin discloses by the Zhu et al. obviously have molecular weight less than 80,000 Daltons, preferably less than 50,000 Daltons; more preferably less than 20,000 Daltons (800.000 as an evidence please see MSDS of Acrylic resin; and acid neutralizing agent has a boiling point of at least 300° C.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Zou et al. (# US 6726756) discloses an ink jet ink composition suitable for use in continuous ink jet printing comprising a liquid vehicle, a binder resin, a colorant, and optionally a surfactant. The liquid vehicle includes an organic solvent or blend of solvents having an evaporation rate less than about 1.2, relative to n-butyl acetate standard which has an evaporation rate of 1.0. The present invention further provides a method for eliminating or reducing make-up consumption in continuous ink jet printing. The present invention further provides a process of continuous ink jet printing which is free or substantially free of make-up consumption (see Abstract).
(2) Kozee et al. (# US 2015/0166806) discloses an ink jet ink composition includes an organic solvent in an amount between 60% and 95% by weight of the ink composition, a binder resin, a stabilizing agent, which may be provided by the binder resin, and a pH sensitive dye. An image formed by the ink composition changes from a first color to a second color when exposed to water, wherein the first color is different than the second color (see Abstract).
(3) Yamashita et al. (# US 2005/0206702) discloses The material or compound for forming the salt with the polymer may be an alkali metal such as sodium, potassium and lithium; an aliphatic amine such as monomethylamine, dimethylamine and triethylamine; an alcohol amine such as monomethanolamine, monoethanolamine, diethanolamine, triethanolamine, and diisopropanolamine; or ammonia ([0077]).
(4) Newstetic Acrylic Resin Safety Data Sheet (Version 5; Document # DPDDPR-003; Page: 1-7 (Year: 2009) discloses molecular weight of Acrylic Resin is 800.000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853